On Motion for Rehearing.
I have heretofore filed a statement of my views on the conclusiveness of the orders of the commissioners' court auditing and ordering paid the account for jail guards, as against a collateral attack, and dissenting from the views of the majority members, but on a careful review, on a motion for rehearing and to certify, of the authorities presented by the appellees, I have concluded to withdraw my dissent. The cases of Crawford v. McDonald, 88 Tex. 626, 33 S.W. 325, and the authorities there referred to and the case of Martin v. Robinson, 67 Tex. 374, 3 S.W. 550, which seem applicable to this case, preclude an inquiry into facts dehors the record on a collateral attack, for the purpose of showing the invalidity of the orders or judgments, whether voidable or void. In view of the above rule so clearly stated in the authorities referred to, it would necessarily follow that allegations in a petition of facts outside the record entry of the commissioners' court in allowing the several accounts of the sheriff for jail guards, would not aid a petition in the statement of the cause of action. The petition alleges facts which, in my opinion, show void judgments or orders, but the facts alleged are outside the record, and would necessarily have to be shown by parol. With this view of the question, I am of the opinion that the orders allowing the several claims for jail guards are conclusive on a collateral attack.